Case: 4:19-cr-00855-JAR-DDN Doc. #: 6 Filed: 10/24/19 Page: 1 of 3 PageID #: 14
                                                                                          FILE
                                                                                        OCT 2 4 2019
                             UNITED STATES DISTRICT COURT                             U.S. OISTRIGI \.OURT
                                                                                    EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                  ST   LOUI~

                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                  )
                                             )
        Plaintiff,                           )
                                             )    No . S 1-4: 19-cr-00855-JAR-DDN
  v.                                         )
                                             )
  REBEKKAH JERREAH JOHNSON,                  )
                                             )
        Defendant.                           )

                                SUPERSEDING INDICTMENT

       The Grand Jury charges that:

                                         COUNTl
            Obtaining Controlled Substance by Fraud, Deception, or Subterfuge
                      Title 21, United States Code, Section 843(a)(3)

                                        BACKGROUND

       1.      At all relevant times, the defendant Rebekkah Jerreah Johnson was a licensed

pharmacist in Missouri .

       2.      From on or about November 26, 2016 until on or about May 1, 2019, the

defendant was employed as a pharmacist by CVS Pharmacy and worked the night shift at the

CVS Pharmacy in Clayton, Missouri.

       3.      Certain prescription drugs are defined by federal and state law as controlled

substances, which are drugs that have some potential for abuse or dependence. Controlled

substances are placed into one of five schedules, based on the potential for abuse and the severity

of the effects if a person abuses the drug. Of the controlled drugs that can legally be prescribed,

Schedule II drugs have the highest potential for abuse because of the risks of severe
Case: 4:19-cr-00855-JAR-DDN Doc. #: 6 Filed: 10/24/19 Page: 2 of 3 PageID #: 15



psychological or physical dependence. Methylphyphenidate ER, Vyvanse, and

Dextroamphetamine-amphetamine ER are Schedule II controlled substances.

       4.      During the relevant time period, CVS kept an electronic perpetual inventory of

controlled substances and regularly conducted proactive audits to ensure that controlled

substances were properly stored, accounted for, and dispensed. Prescriptions that are not picked

up by patients are returned to stock. The system automatically prints a new label that is placed

on the bottle containing the returned-to-stock drugs and adds the quantity of the returned-to-

stock drugs into the perpetual inventory.

       5.      From about November 2016 until about May 2019, Johnson devised a scheme to

obtain by fraud and misrepresentation controlled substance drugs and thereafter to conceal the

theft of the drugs. During this period, CVS had a drive-through window that patients could use

to pick up their prescription drugs. On some occasions, Johnson placed controlled substance

medications and other items in the drive-through chute and later went outside and retrieved the

drugs and other items from the drive-through chute.

       6.      As an example of the above, on or about Apri l 16, 2019, the defendant was

observed on camera placing $300 cash, false eyelashes, and Bimatoprost ophthalmic soluti on

into the chute and later retrieving the items from the CVS pharmacy. Bimatoprost is a

prescription drug, which increases the length of eyelashes.

       7.      From on or about Apri l 10, 2019 to on or about April 12, 2019, within the Eastern

District of Missouri,

                             REBEKKAH JERREAH JOHNSON,




                                                2
Case: 4:19-cr-00855-JAR-DDN Doc. #: 6 Filed: 10/24/19 Page: 3 of 3 PageID #: 16



the defendant herein, did knowingly and intentionally acquire and obtain possession of a

controlled substance, to wit: Methylphyphenidate ER, Vyvanse, and Dextroamphetamine-

amphetamine, Schedule II controlled substances, by misrepresentation, fraud , forgery ,

deception, and subterfuge.

       All in violation of Title 21 , United States Code, Section 843(a)(3).


                                              A TRUE BILL.




                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney




DOROTHY L. McMURTRY, #37727MO
Assistant United States Attorney




                                                 3
